OMB APPROVAL OMB Number: 3235-0570 Expires: January 31, 2014 Estimated average burden hours per response: 20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21317 Stadion Investment Trust (Exact name of registrant as specified in charter) 1061 Cliff Dawson RoadWatkinsville, Georgia (Address of principal executive offices) (Zip code) Tina H. Bloom, Esq. Ultimus Fund Solutions, LCC225 Pictoria Drive, Suite 450Cincinnati, Ohio 45246 (Name and address of agent for service) Registrant's telephone number, including area code:(706) 583-5207 Date of fiscal year end: May 31, 2013 Date of reporting period: November 30, 2012 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. Semi-Annual Report 2012 Stadion Managed Portfolio Stadion Core Advantage Portfolio Stadion Olympus FundTM Stadion Trilogy FundTM November 30, 2012 (Unaudited) This report and the financial statements contained herein are submitted for the general information of the shareholders of the Stadion Funds (the “Funds”). This report is not authorized for distribution to prospective investors in the Funds unless preceded or accompanied by an effective prospectus. Mutual fund shares are not deposits or obligations of, or guaranteed by, any depository institution. Shares are not insured by the FDIC, Federal Reserve Board or any other agency, and are subject to investment risks, including possible loss of principal amount invested. Neither the Funds nor the Funds’ distributor is a bank. Distributor: Ultimus Fund Distributors, LLC, Phone 1-866-383-7636. STADION INVESTMENT TRUST LETTER TO SHAREHOLDERS January 15, 2013 Dear Stadion Shareholder, We are pleased to present the semi-annual report for the six months ended November 30, 2012 for Stadion Managed Portfolio, Stadion Core Advantage Portfolio, and our new Stadion Olympus Fund and Stadion Trilogy Fund, each a series of Stadion Investment Trust. In this letter we will include an overview of the market and the prevailing market conditions during the past year, further introduce you to our two new Funds, Trilogy and Olympus, and briefly highlight the purpose and approach of each of our Funds, including these two new offerings. First, let’s take a short look at financial market conditions over the past six months. 6 Month Market Overview For the two months leading up to the beginning of this reporting period global equity prices declined significantly as negative market sentiment was driven by concerns in Europe with questions about Greece leaving the Euro and whether or not the European Central Bank (“ECB”) would introduce a bank resolution framework to stabilize the European economy. For the months of April and May, 2012, the S&P 500 Index fell -10.94% from its peak while international developed markets, represented by MSCI EAFE Index, were down -18.37% and emerging markets, represented by MSCI Emerging Market Index, were off -19.14% from their first quarter highs. As we entered this reporting period in early June, prices globally seemed to have found a level of support as a new positive price trend developed. Internationally, the trend development was a little slower with uncertainty in Europe surrounding the Greek elections, a potential EMU breakup, and a dampened outlook for China’s economy. But the positive global price trend that began in early June persisted for the majority of the third quarter until mid September with the S&P 500 Index reaching new post bear market highs. During this period the S&P 500 Index climbed 16.4% from the (May/early June) lows, while developed international markets climbed 21.11%. The emerging market trend was not quite as persistent, but emerging markets managed to climb 16.04% off of their early June lows. For Stadion’s trend-following strategies, this was a good trend to follow. By mid- September, election year uncertainty began to creep into the markets along with the rumblings of fiscal cliff concerns which caused both domestic and international market prices to pull back off of their mid-September high-water marks. This pull back in prices dampened the markets returns for the third quarter a bit, but most global broad market indices finished the quarter up nicely. The election year questions and continued fiscal cliff rumblings may have been the driver of the markets uncertainty over the next several weeks as global market prices declined to begin the fourth quarter of the calendar year. This general negative price trend which began in mid-September persisted until shortly after the election. From its September peak to the November 16th lows, the S&P 500 Index declined 8.9%, while international developed markets declined 6.83% and emerging markets were down 4.94% from peak to trough. Up to this point of the year, there were 4 well defined trends (2 up and 2 down) resulting in a generally favorable market environment for trend following strategies, and the Stadion trend following strategies were able to capture a sizable amount of the market up-trends while reducing portfolio volatility by sidestepping much of the down-trends. Beginning in mid-November we began to see a divergence between domestic and international market price action as both international developed and emerging market prices continued to rise for the remainder of the year, while domestic price action was mixed. The international market strength was driven by growing optimism in China but, more importantly, by the follow through from Mario Draghi’s now famous “bumble bee” 1 STADION INVESTMENT TRUST LETTER TO SHAREHOLDERS (Continued) speech where he declared the ECB “is ready to do whatever it takes to preserve the Euro.” The rapid rebound in international price action off of the mid-November lows saw our international trend following strategy underinvested initially coming out of the market dip, but by the end of November, that strategy was fully participating in the year-end international rally. The domestic model, like that of the international model, had the Stadion Managed and Core Advantage Portfolios underinvested coming out of the dip after moving to a fully defensive position early in the 4th quarter. This underinvested posture resulted in under participation in the early part of the positive price action until we saw enough improvement in the risk environment in early December to reallocate assets to the equity markets. Unlike the international markets which trended rapidly higher through year end, the domestic markets gyrated during the last 3 weeks of the calendar year as the fiscal cliff approached with Congress wavering on action. This mixed price action resulted in a less stable trend within domestic markets to end the year. Stadion Managed Portfolio and Stadion Core Advantage Portfolio We incorporate Stadion Managed and Core Advantage Portfolios together since both are guided by Stadion’s long-term proprietary, technically-based, trend following model. The difference is that Managed is ‘fully unconstrained,’ ranging from 100% equity exposure to 100% cash or cash equivalents, while Core Advantage employs a core-satellite structure, with 50% (satellite) actively managed using our tactical model, and 50% (core) tactically managed and fully invested at all times. Both employ broad-based market index exchange-traded funds (“ETFs”), major sector-based, international and, at times, specialty ETFs. Percentages of holdings are determined by the relative strength of employed asset classes as determined by our proprietary model. Our process for entering newly up trending markets is to generally stick with large liquid market-based ETFs, and then as the trend more fully develops, broaden exposure according to where our model identifies the best opportunities. During favorable conditions, we also utilize an active trade-up process, which means we constantly evaluate holdings, using our technical ranking and screening system to replace under-performers with what we believe will be better performing holdings. Core Advantage may be appropriate for those who want approximately half of their investment positioned in the market at all times, and Managed for those seeking as much protection from declining markets as Stadion can offer. Stadion Managed Portfolio and Stadion Core Advantage Portfolio Performance During the 6 months ended November 30, 2012, the equity markets, as reflected by key indexes, were generally positive. The S&P 500 Index was up 9.32%, the Nasdaq Composite Index rose 7.25%, the Russell 2000 Index rose 8.68%, and the Dow Jones Industrial Average was up 6.53%. During the same period, Managed Portfolio – Class A was up 2.45% and Core Advantage Portfolio – Class A was up 3.47%. These numbers exclude the impact of the 5.75% sales load. Both Funds were initially defensively positioned entering June as the markets had been in a negative trend environment for the preceding two months. The Managed Portfolio was allocated to cash and short term fixed income instruments while the Core Advantage Portfolio’s defensive positioning had it 50% invested in equities and 50% in cash equivalent securities. As is always the case for most trend following strategies, rapid price rebounds such as that experienced in early June present a bit of a challenge as intermediate trend following models take some time to define new trend development. However, by June 19, 2012, Stadion’s domestic tactical models began to call for increased equity allocations. Both strategies remained tilted toward fully invested until mid-October as global market 2 STADION INVESTMENT TRUST LETTER TO SHAREHOLDERS (Continued) price action began to decline. Both strategies remained in their defensive postures until November 29, 2012, at which time Stadion’s tactical model was beginning to signal for increased equity exposure heading into the end of the calendar year. Stadion Olympus Fund Stadion’s new international entry, the Stadion Olympus Fund, launched April 2, 2012. Although Olympus presents the highest risk/return characteristics among our lineup of defensive funds, like all Stadion portfolios, it is designed to mitigate risk. It is similar to Managed Portfolio in using a trend-following model to help assess market conditions to identify when to be invested. With a security ranking measure to identify leading asset classes, it can move to fully defensive positions when risk levels are deemed high. Olympus borrows from Stadion’s domestic model by leveraging cyclical price measures for long term trend exposure, intermediate term price measures for more reactive and adaptive allocations, and a risk management overlay incorporating speculative emerging market trends and volatility to help guide shorter term allocations within the intermediate and longer term mandates. When fully defensive, the Fund has the ability to invest in cash or money market funds. From inception on April 2, 2012 until the beginning of this reporting period (June 1, 2012), Stadion Olympus Fund declined -4.70%, which does not include a deduction for the 5.75% sales load. Though this is a very brief period, Olympus was relatively strong against key indices. The benchmark for Olympus, the MSCI World ex-U.S. Index, was off dramatically more during the same period, falling -13.91%. The MSCI World Index dropped -10.39%, with other international barometers such as the MSCI EAFE down -13.98% and MSCI Emerging Market index down -12.75%. For the six month period ended November 30, 2012, international markets climbed higher but with considerable volatility. The MSCI World ex-US Index rose 17.55% and the MSCI Emerging Market Index was up 12.84%. This volatile rise in global markets was a difficult period for the Olympus trend following strategy as the market bounced its way higher resulting in Olympus being underinvested for the majority of the period as global breadth data was weak compared to the price movement in the indices. As a result the Stadion Olympus Fund was relatively flat for the period at -0.10%. Stadion Trilogy Fund The Stadion Trilogy Fund is a multi-strategy portfolio designed to generate positive returns regardless of market direction, with an emphasis on lower risk and volatility than the U.S. equity markets. Trilogy is designed to be uncorrelated to traditional asset classes and maintains risk management positions at all times. The portfolio consists of an equity component, an income component and a trend component. The allocation to each component varies based on Trilogy’s investment model. While Trilogy’s goal is to produce positive returns annually, monthly returns within the components may be asymmetrical according to the periodic valuations of positions. With an inception date of April 2, 2012, the Stadion Trilogy Fund returned 3.39% (excludes the impact of the 5.75% sales load) from inception through November 30, 2012 with the S&P 500 Index gaining 1.34% and the Barclay’s U.S. Aggregate Bond Index posting a 3.96% gain during the same period. Trilogy maintained roughly a 40% allocation to common stocks which produced market like returns which were successfully bounded by the equity hedged SPX collar overwritten on the stocks. Trilogy experienced the benefit of an overall flat market during this period which is helpful for the volatility component within Trilogy. Since the inception of the Fund, the S&P 500 Index moved very little, finishing within 3 points of where it started, therefore the trend component which 3 STADION INVESTMENT TRUST LETTER TO SHAREHOLDERS (Continued) is designed to participate when the market moves a lot in either direction was a slight drag on portfolio performance. The third quarter also saw the Fund give back some of its equity portfolio outperformance with the fiscal cliff issues calling into question tax rates and hitting dividend paying stocks in particular. While the equity portfolio’s performance was still superior to the S&P 500 Index, the outperformance was much less than in prior periods. The Fund has been consistent in its lower volatility goals, experiencing roughly 1/3 of market volatility and 1/3 of market draw downs, compared to the S&P 500 Index. For the six month period ended November 30, 2012, the Stadion Trilogy Fund returned 4.96% while the Barclay’s U.S. Aggregate Bond Index was up 1.999% and the S&P 500 Index was up 9.32%. Stadion Model Observations and Market Outlook While it is possible to assess results of some money managers in shorter periods, Stadion’s money management models are designed to accomplish results over full market cycles. The risk adverse methodology applied in managing the Stadion Managed, Stadion Core Advantage and Stadion Olympus Funds may result in underperformance during up markets because our defensive focus may cause us to miss some of the initial upswing as our indicators detect and confirm the new uptrend. However, when the market experiences major declines (there have been two bear markets in the last eleven years), we expect to avoid most of the downside. In the last 112 years, there have been 33 bear markets (declines > -20% as measured by the Dow Jones Industrial Average). Thus we believe there are times when the best approach to the equity markets is to exit them. Further, we do not forecast the market; in fact, we strongly believe no one can accurately do so consistently. Rather than predict, we react with discipline, using our rules-based, trend-following model which is designed to measure market conditions and utilize built-in rules that inform and direct our trades. We are quite comfortable with the defensive nature of all of our products, particularly with the market being up over 100% since 2008, and up the last 4 years in a row. Couple this with much of the remaining domestic fiscal uncertainty yet to be resolved and continued global unrest, we at Stadion believe that prudence favors measured participation with rock solid defense. Our fourth fund, Stadion Trilogy Fund, takes a slightly different but still defensive approach, employing a unique three part strategy designed to address all three primary market directions (up, down, sideways) within a single portfolio. Thank you for your continued support and allowing us to serve you and the Funds. Please feel free to contact us with any questions or concerns. Sincerely, Stadion Money Management Brad Thompson, CFA Chief Investment Officer Stadion Money Management, LLC The views in this report were those of the Funds’ investment adviser as of the date of this Report and may not reflect their views on the date this report is first published or anytime thereafter. These views are intended to assist shareholders in understanding their investment in the Funds and do not constitute investment advice. 4 STADION INVESTMENT TRUST LETTER TO SHAREHOLDERS (Continued) The performance information quoted above represents past performance and past performance does not guarantee future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Performance data, current to the most recent month end, may be obtained by calling 1-800-222-7636. An investor should consider a Fund’s investment objectives, risks, and charges and expenses carefully before investing. The Funds’ prospectus contains this and other important information. For information on the Funds’ expense ratios, please see the Financial Highlights tables found within this Report. Investment in the Funds is subject to investment risks, including, without limitation, market risk, management style risk, risks related to “fund of funds” structure, sector risk, fixed income risk, tracking risk, risks related to ETF net asset value and market price, foreign securities risk, risks related to portfolio turnover and small capitalization companies risk. Since each Stadion Fund is a “fund of funds,” an investor will indirectly bear fees and expenses charged by the underlying ETFs and investment companies in which a Stadion Fund invests in addition to a Stadion Fund’s direct fees and expenses. Olympus Fund will have more exposure to foreign investment risk, including emerging market risk, than the other Stadion Funds. More information about these risks and other risks can be found in the Funds’ prospectus. In addition to the risks set forth above, Trilogy Fund is subject to derivative investment risk. Derivatives may be difficult to value and may be subject to wide swings in valuations caused by changes in the value of the underlying instrument. The use of these instruments requires special skills and knowledge of investment techniques that are different than those normally required for purchasing and selling securities. The Trilogy Fund could also experience losses if it is unable to close out a position because the market for an instrument or position is or becomes illiquid. 5 STADION MANAGED PORTFOLIO PORTFOLIO ALLOCATION (% OF NET ASSETS) November 30, 2012 (Unaudited) STADION CORE ADVANTAGE PORTFOLIO PORTFOLIO ALLOCATION (% OF NET ASSETS) November 30, 2012 (Unaudited) 6 STADION OLYMPUS FUNDTM PORTFOLIO ALLOCATION (% OF NET ASSETS) November 30, 2012 (Unaudited) STADION TRILOGY FUNDTM PORTFOLIO ALLOCATION (% OF NET ASSETS) November 30, 2012 (Unaudited) 7 STADION MANAGED PORTFOLIO SCHEDULE OF INVESTMENTS November 30, 2012 (Unaudited) EXCHANGE-TRADED FUNDS — 20.6% Shares Value Consumer Staples Select Sector SPDR® Fund $ iShares MSCI Japan ETF Total Exchange-Traded Funds (Cost $126,597,991) $ U.S. TREASURY OBLIGATIONS — 9.5% Par Value Value U.S. Treasury Bills(a) — 8.7% 0.06%, due 12/06/2012 $ $ 0.12%, due 12/13/2012 0.12%, due 12/20/2012 0.16%, due 12/27/2012 U.S. Cash Management Bills(a) — 0.8% 0.15%, due 12/14/2012 Total U.S. Treasury Obligations (Cost $58,497,621) $ CORPORATE BONDS — 0.3% Par Value Value Financials — 0.3% Ally Financial, Inc., 2.20%, due 12/19/2012 (Cost $1,701,694) $ $ MONEY MARKET FUNDS — 90.4% Shares Value Fidelity Institutional Money Market Government Portfolio - Class I, 0.01% (b) (Cost $557,069,369) $ Total Investments at Value — 120.8% (Cost $743,866,675) $ Liabilities in Excess of Other Assets — (20.8%) ) Net Assets — 100.0% $ (a) Rate shown is the annualized yield at time of purchase, not a coupon rate. (b) Variable rate security. The rate shown is the 7-day effective yield as of November 30, 2012. See accompanying notes to financial statements. 8 STADION CORE ADVANTAGE PORTFOLIO SCHEDULE OF INVESTMENTS November 30, 2012 (Unaudited) EXCHANGE-TRADED FUNDS — 60.4% Shares Value Consumer Staples Select Sector SPDR® Fund $ First Trust Consumer Staples AlphaDEX® Fund Health Care Select Sector SPDR® Fund iShares Core S&P 500 ETF iShares FTSE China Large-Cap ETF iShares S&P 100 Index Fund S&P North American Technology-Multimedia Networking Index Fund SPDR® S&P 500® ETF Trust Total Exchange-Traded Funds (Cost $25,215,662) $ MONEY MARKET FUNDS — 49.8% Shares Value Fidelity Institutional Money Market Government Portfolio - Class I, 0.01% (a) (Cost $21,438,491) $ Total Investments at Value — 110.2% (Cost $46,654,153) $ Liabilities in Excess of Other Assets — (10.2%) ) Net Assets — 100.0% $ (a) Variable rate security. The rate shown is the 7-day effective yield as of November 30, 2012. See accompanying notes to financial statements. 9 STADION OLYMPUS FUNDTM SCHEDULE OF INVESTMENTS November 30, 2012 (Unaudited) EXCHANGE-TRADED FUNDS — 97.6% Shares Value Guggenheim China Real Estate ETF $ iShares Global Consumer Discretionary ETF iShares MSCI EAFE ETF iShares MSCI Pacific ex Japan ETF iShares MSCI Philippines ETF iShares MSCI South Korea ETF iShares MSCI Turkey ETF SPDR® Barclays Emerging Markets Local Bond ETF SPDR® S&P® China ETF SPDR® S&P® International Technology Sector ETF WisdomTree Asia Local Debt Fund WisdomTree Australia Dividend Fund WisdomTree Japan Hedged Equity Fund Total Exchange-Traded Funds (Cost $12,202,393) $ MONEY MARKET FUNDS — 15.4% Shares Value Fidelity Institutional Money Market Government Portfolio - Class I, 0.01% (a) (Cost $1,943,460) $ Total Investments at Value — 113.0% (Cost $14,145,853) $ Liabilities in Excess of Other Assets — (13.0%) ) Net Assets — 100.0% $ (a) Variable rate security. The rate shown is the 7-day effective yield as of November 30, 2012. See accompanying notes to financial statements. 10 STADION TRILOGY FUNDTM SCHEDULE OF INVESTMENTS November 30, 2012 (Unaudited) COMMON STOCKS — 43.7% Shares Value Consumer Discretionary — 4.3% Distributors — 1.1% Genuine Parts Company+ $ Hotels, Restaurants & Leisure — 1.1% McDonald's Corporation+ Leisure Equipment & Products — 1.1% Polaris Industries, Inc.+ Multiline Retail — 1.0% Nordstrom, Inc.+ Consumer Staples — 7.8% Food & Staples Retailing — 2.3% Costco Wholesale Corporation+ Sysco Corporation+ Food Products — 3.3% General Mills, Inc.+ Kellogg Company+ McCormick & Company, Inc. - Non-Voting Shares+ Household Products — 1.1% Procter & Gamble Company (The)+ Tobacco — 1.1% Reynolds American, Inc. Energy — 2.2% Oil, Gas & Consumable Fuels — 2.2% Chevron Corporation+ ConocoPhillips+ Financials — 5.5% Capital Markets — 1.2% Eaton Vance Corporation+ Commercial Banks — 2.1% Bank of Montreal Commerce Bancshares, Inc.+ 11 STADION TRILOGY FUNDTM SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS — 43.7% (Continued) Shares Value Financials — 5.5% (Continued) Insurance — 2.2% Aflac, Inc.+ $ Brown & Brown, Inc.+ Health Care — 3.2% Health Care Equipment & Supplies — 1.1% Baxter International, Inc.+ Pharmaceuticals — 2.1% Abbott Laboratories+ Johnson & Johnson+ Industrials — 7.7% Aerospace & Defense — 3.3% Lockheed Martin Corporation+ Raytheon Company United Technologies Corporation+ Electrical Equipment — 1.1% Emerson Electric Company+ Machinery — 1.1% Illinois Tool Works, Inc.+ Road & Rail — 1.1% Norfolk Southern Corporation+ Trading Companies & Distributors — 1.1% Grainger (W.W.), Inc.+ Information Technology — 3.2% Communications Equipment — 1.1% Harris Corporation+ Software — 2.1% FactSet Research Systems, Inc.+ Microsoft Corporation+ Materials — 3.3% Chemicals — 2.2% Ecolab, Inc.+ Sigma-Aldrich Corporation+ Containers & Packaging — 1.1% AptarGroup, Inc.+ 12 STADION TRILOGY FUNDTM SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS — 43.7% (Continued) Shares Value Telecommunication Services — 2.2% Diversified Telecommunication Services — 2.2% AT&T, Inc.+ $ Verizon Communications, Inc.+ Utilities — 4.3% Electric Utilities — 3.2% Entergy Corporation+ Northeast Utilities+ Southern Company (The)+ Gas Utilities — 1.1% National Fuel Gas Company+ Total Common Stocks (Cost $27,923,255) $ EXCHANGE-TRADED FUNDS — 44.6% Shares Value iShares Barclays 1-3 Year Credit Bond Fund $ iShares Barclays 1-3 Year Treasury Bond Fund iShares Barclays MBS Bond Fund iShares Floating Rate Note Fund iShares iBoxx $ High Yield Corporate Bond Fund Market Vectors High-Yield Municipal Index ETF PIMCO 0-5 Year High Yield Corporate Bond Index Fund Total Exchange-Traded Funds (Cost $29,153,327) $ 13 STADION TRILOGY FUNDTM SCHEDULE OF INVESTMENTS (Continued) PURCHASED OPTION CONTRACTS — 13.6% Expiration Date Strike Price Contracts Value Call Option Contracts — 9.1% S&P 500 Index 12/22/2012 $ 90 $ S&P 500 Index 12/22/2012 60 S&P 500 Index 12/22/2012 30 75 S&P 500 Index 01/19/2013 65 S&P 500 Index 03/16/2013 Put Option Contracts — 4.5% iPath S&P 500 VIX 03/16/2013 28 iPath S&P 500 VIX 03/16/2013 30 S&P 500 Index 12/22/2012 S&P 500 Index 12/22/2012 S&P 500 Index 01/19/2013 90 S&P 500 Index 03/16/2013 S&P 500 Index 06/22/2013 S&P 500 Index 06/22/2013 SPDR S&P 500 Index 06/22/2013 SPDR S&P 500 Index 12/21/2013 SPDR S&P 500 Index 12/21/2013 SPDR S&P 500 Index 12/21/2013 Total Purchased Option Contracts (Cost $11,793,714) $ 14 STADION TRILOGY FUNDTM SCHEDULE OF INVESTMENTS (Continued) MONEY MARKET FUNDS — 0.7% Shares Value Fidelity Institutional Money Market Government Portfolio - Class I, 0.01% (a) (Cost $440,604) $ Total Investments at Value — 102.6% (Cost $69,310,900) $ Written Option Contracts — (3.4%) ) Other Assets in Excess of Liabilities — 0.8% Net Assets — 100.0% $ + All or a portion of the security is held as collateral for written options. (a) Variable rate security. The rate shown is the 7-day effective yield as of November 30, 2012. See accompanying notes to financial statements. 15 STADION TRILOGY FUNDTM SCHEDULE OF OPEN WRITTEN OPTION CONTRACTS November 30, 2012 (Unaudited) WRITTEN OPTION CONTRACTS Expiration Date Strike Price Contracts Value of Options Premiums Received Call Option Contracts S&P 500 Index 12/22/2012 $ 75 $ $ S&P 500 Index 12/22/2012 45 S&P 500 Index 12/22/2012 45 S&P 500 Index 01/19/2013 65 S&P 500 Index 01/19/2013 40 S&P 500 Index 03/16/2013 20 S&P 500 Index 06/22/2013 20 S&P 500 Index 12/21/2013 74 S&P 500 Index 12/21/2013 57 Put Option Contracts S&P 500 Index 12/22/2012 S&P 500 Index 12/22/2012 35 S&P 500 Index 12/22/2012 S&P 500 Index 01/19/2013 50 S&P 500 Index 03/16/2013 60 S&P 500 Index 03/16/2013 40 S&P 500 Index 06/22/2013 S&P 500 Index 06/22/2013 Total Written Option Contracts $ $ See accompanying notes to financial statements. 16 STADION INVESTMENT TRUST STATEMENTS OF ASSETS AND LIABILITIES November 30, 2012 (Unaudited) Managed Portfolio Core Advantage Portfolio ASSETS Investments in securities: At acquisition cost $ $ At value (Note 2) $ $ Dividends receivable Receivable for capital shares sold Other assets TOTAL ASSETS LIABILITIES Payable for capital shares redeemed Payable for investment securities purchased Payable to Advisor (Note 5) Accrued distribution fees (Note 5) Accrued compliance fees (Note 5) Payable to administrator (Note 5) Other accrued expenses and liabilities TOTAL LIABILITIES NET ASSETS $ $ Net assets consist of: Paid-in capital $ $ Accumulated net investment loss ) ) Accumulated net realized losses from security transactions ) ) Net unrealized appreciation on investments Net assets $ $ See accompanying notes to financial statements. 17 STADION INVESTMENT TRUST STATEMENTS OF ASSETS AND LIABILITIES (Continued) November 30, 2012 (Unaudited) Managed Portfolio Core Advantage Portfolio PRICING OF CLASS A SHARES Net assets applicable to Class A shares $ $ Class A shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value and redemption price per share (Note 2) $ $ Maximum offering price per share (Note 2) $ $ PRICING OF CLASS C SHARES Net assets applicable to Class C shares $ $ Class C shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, offering price and redemption price per share (a) (Note 2) $ $ PRICING OF CLASS I SHARES Net assets applicable to Class I shares $ $ Class I shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, offering price and redemption price per share (Note 2) $ $ (a) Redemption price may vary based on length of time held. See accompanying notes to financial statements. 18 STADION INVESTMENT TRUST STATEMENTS OF ASSETS AND LIABILITIES November 30, 2012 (Unaudited) Olympus FundTM Trilogy FundTM ASSETS Investments in securities: At acquisition cost $ $ At value (Note 2) $ $ Cash — Dividends receivable 47 Receivable for capital shares sold Receivable for investment securities sold — Receivable from Advisor (Note 5) — Other assets TOTAL ASSETS LIABILITIES Written options, at value (Notes 2 and 6) (premiums received $– and $3,937,387, respectively) — Payable for capital shares redeemed Payable for investment securities purchased Payable to Advisor (Note 5) — Accrued distribution fees (Note 5) Accrued compliance fees (Note 5) Payable to administrator (Note 5) Other accrued expenses and liabilities TOTAL LIABILITIES NET ASSETS $ $ Net assets consist of: Paid-in capital $ $ Accumulated net investment income (loss) ) Accumulated net realized gains (losses) from security transactions ) Net unrealized appreciation on investments and option contracts Net assets $ $ See accompanying notes to financial statements. 19 STADION INVESTMENT TRUST STATEMENTS OF ASSETS AND LIABILITIES (Continued) November 30, 2012 (Unaudited) Olympus FundTM Trilogy FundTM PRICING OF CLASS A SHARES Net assets applicable to Class A shares $ $ Class A shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value and redemption price per share (Note 2) $ $ Maximum offering price per share (Note 2) $ $ PRICING OF CLASS C SHARES Net assets applicable to Class C shares $ $ Class C shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, offering price and redemption price per share (a) (Note 2) $ $ PRICING OF CLASS I SHARES Net assets applicable to Class I shares $ $ Class I shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, offering price and redemption price per share (Note 2) $ $ (a) Redemption price may vary based on length of time held. See accompanying notes to financial statements. 20 STADION INVESTMENT TRUST STATEMENTS OF OPERATIONS For the Six Months Ended November 30, 2012 (Unaudited) Managed Portfolio Core Advantage Portfolio INVESTMENT INCOME Dividends $ $ Interest — TOTAL INVESTMENT INCOME EXPENSES Investment advisory fees (Note 5) Distribution fees, Class A (Note 5) Distribution fees, Class C (Note 5) Administration fees (Note 5) Transfer agent fees, Class A (Note 5) Transfer agent fees, Class C (Note 5) Transfer agent fees, Class I (Note 5) Registration and filing fees, Common Registration fees, Class A Registration fees, Class C Registration fees, Class I Professional fees Fund accounting fees (Note 5) Insurance expense Trustees’ fees Account maintenance fees Postage and supplies Compliance fees (Note 5) Custodian and bank service fees Printing of shareholder reports Other expenses TOTAL EXPENSES Class A expenses reimbursed by the Advisor (Note 5) — ) Class C expenses reimbursed by the Advisor (Note 5) — ) Class I expenses reimbursed by the Advisor (Note 5) — ) NET EXPENSES NET INVESTMENT LOSS ) ) REALIZED AND UNREALIZED GAINS ON INVESTMENTS Net realized gains from security transactions Net change in unrealized appreciation/ depreciation on investments REALIZED AND UNREALIZED GAINS ON INVESTMENTS NET INCREASE IN NET ASSETS FROM OPERATIONS $ $ See accompanying notes to financial statements. 21 STADION INVESTMENT TRUST STATEMENTS OF OPERATIONS For the Six Months Ended November 30, 2012 (Unaudited) Olympus FundTM Trilogy FundTM INVESTMENT INCOME Dividends $ $ Foreign withholding taxes on dividends — ) TOTAL INVESTMENT INCOME EXPENSES Investment advisory fees (Note 5) Distribution fees, Class A (Note 5) Distribution fees, Class C (Note 5) 88 Registration and filing fees, Common Registration fees, Class A Registration fees, Class C Registration fees, Class I Transfer agent fees, Class A (Note 5) Transfer agent fees, Class C (Note 5) Transfer agent fees, Class I (Note 5) Fund accounting fees (Note 5) Administration fees (Note 5) Professional fees Account maintenance fees Custodian and bank service fees Postage and supplies Insurance expense Compliance fees (Note 5) Trustees’ fees Other expenses TOTAL EXPENSES Fees waived by the Advisor (Note 5) ) — Class A expenses reimbursed by the Advisor (Note 5) ) — Class C expenses reimbursed by the Advisor (Note 5) ) ) Class I expenses reimbursed by the Advisor (Note 5) ) ) NET EXPENSES NET INVESTMENT INCOME (LOSS) ) REALIZED AND UNREALIZED GAINS (LOSSES) ON INVESTMENTS AND OPTION CONTRACTS (Note 2) Net realized gains (losses) from: Security transactions ) ) Option transactions — Net change in unrealized appreciation/depreciation on: Investments Option contracts — ) NET REALIZED AND UNREALIZED GAINS (LOSSES) ON INVESTMENTS AND OPTION CONTRACTS ) NET INCREASE (DECREASE) IN NET ASSETS FROM OPERATIONS $ ) $ See accompanying notes to financial statements. 22 STADION INVESTMENT TRUST STATEMENTS OF CHANGES IN NET ASSETS Managed Portfolio Core Advantage Portfolio Six Months Ended November 30, (Unaudited) Year Ended May 31, Six Months Ended November 30, (Unaudited) Year Ended May 31, FROM OPERATIONS Net investment loss $ ) $ ) $ ) $ ) Net realized gains (losses) from security transactions ) ) Capital gain distributions from regulated investment companies — — — Net change in unrealized appreciation/ depreciation on investments — ) Net increase (decrease) in net assets from operations ) ) DISTRIBUTIONS TO SHAREHOLDERS Distributions from net realized gains, Class A — ) — ) Distributions from net realized gains, Class C — ) — ) Distributions from net realized gains, Class I — ) — ) Decrease in net assets from distributions to shareholders — ) — ) FROM CAPITAL SHARE TRANSACTIONS (Note 7) CLASS A Proceeds from shares sold Net asset value of shares issued in reinvestment of distributions — — Payments for shares redeemed ) Net increase (decrease) in net assets from Class A share transactions ) ) ) CLASS C Proceeds from shares sold Net asset value of shares issued in reinvestment of distributions — — Payments for shares redeemed ) Net decrease in net assets from Class C share transactions ) CLASS I Proceeds from shares sold Net asset value of shares issued in reinvestment of distributions — — Payments for shares redeemed ) Net increase (decrease) in net assets from Class I share transactions ) TOTAL INCREASE (DECREASE) IN NET ASSETS ) ) ) NET ASSETS Beginning of period End of period $ ACCUMULATED NET INVESTMENT LOSS $ ) $
